Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 6-14 directed to inventions non-elected without traverse.
Accordingly, claims 6-14 have been cancelled. 

NOTE:  According to the rejoinder rules: ”where Applicant elects claims directed to a product, and the product claims are subsequently found allowable, withdrawn process claims that depend from otherwise require all the limitations of the allowable product claim will be considered for rejoinder” (See MPEP 821.04).
Claims 6-8 are drawn to “computer readable medium”.  Even though the claims require the “structure” of the crystalline compounds disclosed in claims 4 and 5, it does not require the compounds themselves.  In other words, claims 6 and all its dependent claims do not require the presence of the compounds disclosed in claims 4 and 5, but 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
February 28, 2022.